DETAILED ACTION
Claims 1, 5, 7, 9, 11-14 are amended. Claims 3 and 4 are cancelled. Claims 1-2 and 5-14 are pending.  
Drawings
The drawings were received on 12/07/2021.  These drawings are not acceptable as the applicant has merely submitted an identical copy of the drawings filed on 08/28/2020.
The drawings are objected to because the lines and text on Figures 1-5 are pixelated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160379906) in view of Park (US 20140145739).
As per claim 1, Kim discloses a display device (Abstract) comprising:
a display panel (Fig. 2, #100) divided into a display area and a non-display area such that data lines (#S1 to Sm) and gate lines (#G1 to Gn) are arranged in the display area in an intersecting manner for defining pixels in a matrix ([0041]-[0043]);
a multiplexer (#103) disposed in the non-display area of the display panel (#100) at one side of the data lines (#S1 to Sm; [0049]);
an auto-probe (AP) test circuit (Fig. 3A, #T1-T2, 11-12) disposed in the non-display area of the display panel (#100) at another side of the data lines (#S1 to Sm; [0055]-[0056]); and
a data driver (#102) for supplying a data voltage to the data lines (#S1 to Sm) of the display panel (#100) through the multiplexer (#103; [0046]-[0048]),
wherein the multiplexer (#103) and the AP test circuit (#T1-T2, 11-12) detect defects of link lines (#LNK1, LNK2) respectively connected to the data lines (#S1 to Sm; [0066]-[0067]), and
wherein, before execution of a driving circuit mounting process, the AP test circuit (#T1-T2, 11-12) inspects defects of the data lines (#S1 to Sm) of the display 
wherein the AP test circuit (#T1-T2, 11-12) comprises:
a plurality of AP pads (#11-12; [0056]); and
a plurality of AP switching elements (#T1-T2) each connected between a corresponding one of the data lines (#S1 to Sm) and a corresponding one of the plurality of AP pads (#11-12; [0050]; [0059]),
wherein the plurality of AP switching elements (#T1-T2) are turned on when an AP test and a defect inspection for the link lines (#LNK1, LNK2) are conducted ([0066]-[0067]; [0075]-[0077]), and
wherein, when the defect inspection for the link lines (#LNK1, LNK2) is conducted, a data voltage is applied to odd numbered AP pads (#11) among the plurality of AP pads (#11-12), and a data voltage is applied to even numbered AP pads (#12) among the plurality of AP pads (#11-12; Fig. 7; [0073]-[0077]).
However, Kim does not teach a positive data voltage is applied to odd numbered AP pads among the plurality of AP pads, and a negative data voltage is applied to even numbered AP pads among the plurality of AP pads.
Park teaches a positive data voltage is applied to odd numbered AP pads (Fig. 4, #31, 33) among the plurality of AP pads (#31, 32, 33), and a negative data voltage is applied to even numbered AP pads (#32) among the plurality of AP pads (#31, 32, 33; [0063]; [0075]; [0087]-[0091]).

As per claim 2, Kim in view of Park discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) supplies the data voltage from the data driver (Kim: #102) to the data lines (Kim: #S1 to Sm) of the display panel (Kim: #100) in a time-division manner (Kim: Fig. 5; [0072]).
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park in view of Ka (US 20130141314).
As per claim 5, Kim in view of Park discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises:
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (3n-2)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]),
a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (3n-1)th data lines, and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]), and
a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines, and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]); and

wherein the multiplexer (Kim: #103) turns on the first multiplexer switching elements (Kim: #M1, M4) to drive the display panel (Kim: #100; [0073]-[0079]), 
the multiplexer (Kim: #103) turns on the second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0073]-[0079]), and
the multiplexer (Kim: #103) turns on the third multiplexer switching elements (Kim: #M3, M6) to drive the display panel (Kim: #100; [0073]-[0079]).
	However, the prior art of Kim and Park do not explicitly teach detects an image darkly displayed in a form of a dark line on the display panel.
	Ka teaches detects an image darkly displayed in a form of a dark line on the display panel ([0084]; [0088]; [0112]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park, detects an image darkly displayed in a form of a dark line on the display panel as taught by Ka.  
As per claims 6 and 8, Kim in view of Park in view of Ka discloses the display device according to claim 5 (claim 7), wherein:
(6k-5)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements Tr1 (Kim: #M1), wherein k is a natural number (Kim: [0047]-[0049]; [0061]-[0062]; where k is a natural number of 1),

(6k-3)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the third multiplexer switching elements Tr3 (Kim: #M3; [0047]-[0049]; [0061]-[0062]),
(6k-2)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements Tr1 (Kim: #M4; [0047]-[0049]; [0061]-[0062]),
(6k-1)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements Tr2 (Kim: #M5; [0047]-[0049]; [0061]-[0062]), and
(6k)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the third multiplexer switching elements Tr3 (Kim: #M6; [0047]-[0049]; [0061]-[0062]).
As per claim 7, Kim in view of Park discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (3n-2)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]),

a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines, and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]); and
when the defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted (Kim: [0066]-[0067]), the multiplexer (Kim: #103) turns on all of the first to third multiplexer switching elements to drive the display panel (Kim: [0073]-[0079]).
However, the prior art of Kim and Park do not explicitly teach detects an image displayed in a form of a black block on the display panel.
Ka teaches detects an image displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim, detects an image displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 9, Kim in view of Park discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises:
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (2n-1)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]); and

when the defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted (Kim: [0066]-[0067]), the multiplexer (Kim: #103) turns on all of the first (Kim: #M1, M4) and second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0073]-[0079]).
However, the prior art of Kim and Park do not explicitly teach detects an image darkly displayed in a form of a black block on the display panel.
Ka teaches detects an image darkly displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park, detects an image darkly displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 10, Kim in view of Park in view of Ka discloses the display device according to claim 9, wherein:
(4k-3)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements (Kim: #M1), wherein k is a natural number (Kim: [0047]-[0049]; [0061]-[0062]; where k is a natural number of 1),

(4k-1)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements (Kim: #M3; [0047]-[0049]; [0061]-[0062]), and
(4k)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements Tr2 (Kim: #M4; [0047]-[0049]; [0061]-[0062]).
As per claim 11, Kim in view of Park discloses the display device according to claim 1, wherein, when defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted, data voltages are applied to the plurality of AP pads (Kim: #11-12), respectively, and all of the switching elements of the multiplexer (Kim: #103) are turned on to drive the display panel (Kim: #100; [0073]-[0079]).
However, the prior art of Kim and Park do not explicitly teach drive the display panel such that detection of an image displayed in a form of a bright line on the display panel is conducted.
Ka teaches drive the display panel such that detection of an image displayed in a form of a bright line on the display panel is conducted ([0111]; [0122]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multiplexer and the pixels can be tested in the lightning test while displaying images of various colors by the pixels as 
As per claim 12, Kim discloses a method for detecting a data link line defect in a display device ([0003]; [0067]), in which a multiplexer (Fig. 3A, #103) and an auto-probe (AP) test circuit (#T1-T2, 11-12) are disposed in a non-display area of a display panel (#100) at opposite sides of data lines (#S1 to Sm), respectively ([0049]; [0055]-[0056]), comprising:
turning on all of a plurality of AP switching elements (#T1-T2) in the AP test circuit (#T1-T2, 11-12), and applying a positive data voltage to odd numbered AP pads (#11) among a plurality of AP pads (#11-12) in the AP test circuit (#T1-T2, 11-12) while applying a negative data voltage to even numbered AP pads (#12) among the plurality of AP pads (#11-12; Fig. 7; [0073]-[0077]); and
turning on all switching elements of the multiplexer (#103) to drive the display panel (#100; [0075]-[0079]).
However, Kim does not teach applying a positive data voltage to odd numbered AP pads among a plurality of AP pads in the AP test circuit while applying a negative data voltage to even numbered AP pads among the plurality of AP pads.
Park teaches applying a positive data voltage to odd numbered AP pads (Fig. 4, #31, 33) among a plurality of AP pads (#31, 32, 33) in the AP test circuit while applying a negative data voltage to even numbered AP pads (#32) among the plurality of AP pads (#31, 32, 33; [0063]; [0075]; [0087]-[0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the positive and negative data 
However, the prior art of Kim and Park do not explicitly teach detecting an image darkly displayed in a form of a black block on the display panel.
Ka teaches detecting an image darkly displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park, detects an image darkly displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 13, Kim in view of Park in view of Ka discloses the method according to claim 12, wherein, when the multiplexer (Kim: #103) includes a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of a data driver (Kim: #102) and (3n-2)th data lines and controlled by a first multiplexer (MUX) control signal (Kim: [0061]-[0062]; [0076]-[0079]), a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (3n-1)th data lines and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]), and a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]),

the multiplexer (Kim: #103) turns on the second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0061]-[0062]; [0076]-[0079]), and detects an image darkly displayed in the form of a dark line on the display panel (Ka: [0084]; [0088]; [0112]); and
the multiplexer (Kim: #103) turns on the third multiplexer switching elements (Kim: #M3, M6) to drive the display panel (Kim: #100; [0061]-[0062]; [0076]-[0079]), and detects an image darkly displayed in the form of a dark line on the display panel (Ka: [0084]; [0088]; [0112]), and wherein n is a natural number (Kim: [0061]-[0062]; where n is a natural number of 1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ka.
As per claim 14, Kim discloses a method for detecting a data link line defect in a display device ([0003]; [0067]), in which a multiplexer (Fig. 3A, #103) and an auto-probe (AP) test circuit (#T1-T2, 11-12) are disposed in a non-display area of a display panel (#100) at opposite sides of data lines (#S1 to Sm), respectively ([0049]; [0055]-[0056]), comprising:
turning on all of a plurality of AP switching elements (#T1-T2) in the AP test circuit (#T1-T2, 11-12), and applying data voltages to a plurality of AP pads (#11-12) of the AP test circuit (#T1-T2, 11-12), respectively ([0055]-[0056]; [0075]-[0076]); and

However, Kim does not explicitly teach detecting an image displayed in a form of a bright line on the display panel.
Ka teaches detecting an image displayed in a form of a bright line on the display panel ([0111]; [0122]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multiplexer and the pixels can be tested in the lightning test while displaying images of various colors by the pixels as disclosed by Kim, so that detecting an image displayed in a form of a bright line on the display panel as taught by Ka.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622